493 F.2d 248
UNITED STATES of America, Appellee,v.Vanessa WEATHERFORD, Appellant.
No. 73-1751.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 14, 1974.Decided Feb. 20, 1974.

Kent W. Faerber, St. Louis, Mo., for appellant.
Wesley D. Wedemeyer, Asst. U.S. Atty., St. Louis, Mo., was present but Court did not require argument for appellee.
Before HEANEY and BRIGHT, Circuit Judges, and DENNEY, District Judge.1
PER CURIAM.


1
The defendant was convicted of unlawfully having two checks in her possession, knowing that the checks were stolen in violation of 18 U.S.C. 1708.  She contends on appeal: (1) that the trial court erred in denying her motion for a judgment of acquittal because the evidence did not establish that she knew the checks were stolen, and (2) that the trial court erred in admitting evidence of other crimes.  We find no merit to either contention and affirm the trial court.


2
The evidence was more than sufficient to establish not only that the checks were stolen and were in the possession of the defendant, but that she knew the checks were stolen.


3
The evidence of other crimes objected to by the defendant, showed that the defendant forged the endorsements upon and uttered each of the two checks involved in the unlawful possession charge.  This evidence was clearly admissible because the acts were integral parts of the offense for which the defendant was charged.  See, United States v. Cochran, 475 F.2d 1080, 1082-1083 (8th Cir. 1973).


4
Affirmed.



1
 DENNEY, District Judge, District of Nebraska, sitting by designation